Citation Nr: 0125773	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-12 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a decision of the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for a lung disability.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Besides 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, this law also modified the 
circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative of information required to 
substantiate a claim.  The law includes a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts, and an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such an action is necessary to make a 
decision on a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  

As noted above the VCAA and new regulations now specifically 
provide that the duty to assist shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service, but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  The treatment reports, medical 
examination and etiology opinion requested in this remand are 
in part to comply with the VCAA.  The relevant evidence is 
summarized below.

The Board notes that an October 1969 VA examination report 
revealed a normal chest and X-rays revealed that the lung 
fields were clear.  The veteran admitted to smoking one pack 
of cigarettes per day and was found to have a cough and a 
little bit of hay fever.  On examination, some coarse 
bronchial rales, significant for a current upper respiratory 
infection, were noted.  However, there were no areas of 
consolidation and a lung disorder was not diagnosed.

In November 1997, the veteran filed his claim for service 
connection for a lung disorder as a residual of smoking, 
noting that before service he smoked approximately one pack 
per week, that when he entered service he began smoking up to 
two packs per day, and that he was smoking three packs per 
day at separation from military service.

Private medical records and statements from July 1997 to 
August 2001 indicate that the veteran was diagnosed and 
treated for chronic obstructive pulmonary disease (COPD), 
emphysema with a component of asthma, and acute bronchitis or 
upper respiratory infection exacerbating his COPD.  The 
veteran was repeatedly counseled to stop smoking.

In a December 1999 statement, the veteran reported that his 
first experience with tobacco occurred when he was about 
twelve years old, when he experimented with smoking.  He 
reported that during adolescence he smoked some but did not 
indulge as he was a starting half back on the football team 
and a member of the track relay team, and that during college 
he could not afford cigarettes but tried a pipe for a short 
period of time, which continued for a few weeks on his first 
job after college.  He added that during basic training he 
returned to smoking cigarettes when he had them.  He 
indicated that it was as a casualty reporter in Vietnam that 
he began an addiction to cigarettes that has lasted to the 
present, leaving the service with a three pack a day plus 
habit.  He also reported that his "three packs plus habit" 
continued from 1969 until about 1985 when he was required to 
relinquish his office ash tray, and that the enforced 
abstinence resulted in a reduction to a pack and a half a day 
habit until about ten years ago when he first began efforts 
to quit smoking.  He reported that he was able to quit once 
for six months in 1990 but resumed a pack a day habit.  The 
veteran stated that he was using a nicotine transdermal 
system to beat the addiction.

In a June 2000 statement, the veteran's treating physician 
opined that it was as likely as not that the veteran's 
tobacco addiction originated during his military service in 
view of his smoking history.

At an August 2001 hearing, the veteran testified that there 
were points in his life when he smoked a pack a day and there 
were other periods in his life when he did not smoke at all 
(high school).  He said that his smoking did not really start 
until he was in Vietnam and involved in casualty reporting 
and living on coffee and cigarettes, which were easy and 
cheap to get, up to three packs a day.  He stated that he had 
not been able to kick his nicotine dependency, that he had 
tried hypnosis, pills, and patches, and that about ten years 
ago there was a time when he did not smoke for about six 
months using the patch but otherwise he had been a steady 
smoker since Vietnam.

The Board notes that the veteran has described his tobacco 
use in a December 1999 statement and his testimony.  This is 
relevant because he claims that his lung disorder began as a 
result of his use of tobacco products that in turn was caused 
by a nicotine dependency that began while in the military 
service.  With respect to tobacco-related claims, the Board 
notes that the Veterans Benefits Act of 1998, enacted as 
Subtitle B of Public Law No. 105-178, § 8202, 112 Stat. 492, 
amended 38 U.S.C.A. § 1110 and § 1131 to prohibit the payment 
of VA compensation for disabilities attributable to a 
veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998 and was effective 
for all claims filed on or after that date.  By Public Law 
No. 105-206, § 9014, 112 Stat. 865, approved on July 22, 
1998, the amendments made by section 8202 of Public Law No. 
105-178 were rescinded.  Rather than amending 38 U.S.C.A. § 
1110 and § 1131, section 9014 created a new section--38 
U.S.C.A. § 1103 which provides, in pertinent part, as 
follows:

(a) Notwithstanding any other provision 
of law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.  

38 U.S.C.A. § 1103 (West Supp. 2001).  Thus, the new section 
1103 bars an award of service connection for a disability 
arising after service based upon a finding that such 
disability was caused by tobacco use during service.  It does 
not, however, preclude the establishment of service 
connection based upon a finding that a disease or injury 
became manifest or was aggravated during active service or 
became manifest to the requisite degree of disability during 
any applicable presumptive period specified in 38 U.S.C.A. §§ 
1112, 1116 (West Supp. 2001).  See 38 U.S.C.A. § 1103(b).  
The provisions of section 1103 apply only to claims filed on 
or after June 9, 1998 and, because the veteran's claim was 
filed in November 1997, 38 U.S.C.A. § 1103 does not apply.  
Therefore, the veteran's claim is governed by the law in 
effect when it was filed.

With regard to tobacco use, the VA General Counsel issued a 
precedent opinion in January 1993 that clarified when 
benefits may be awarded based upon tobacco use in service.  
See VAOPGCPREC 2-93 (Jan. 13, 1993).  The General Counsel 
concluded that, if it is determined that a veteran incurred a 
disease or injury as a result of tobacco use in the line of 
duty in the active military, naval, or air service, service 
connection may be established for disability or death 
resulting from that disease or injury, even if the disease or 
injury does not become manifest until after discharge from 
service.  As to the question of whether nicotine dependence 
per se may be considered a disease or injury for VA 
disability compensation purposes, the General Counsel 
deferred to the Board's evaluation of the matter.  The 
General Counsel held that such a determination "is 
essentially an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles 
relating to that condition."  Id.

The VA General Counsel revisited issues pertaining to tobacco 
use and nicotine dependence in May 1997.  See VAOPGCPREC 19-
97 (May 13, 1997).  Referring to a memorandum issued by the 
VA Under Secretary for Health earlier that same month--to the 
effect that nicotine dependence may be considered a "disease" 
for VA compensation purposes--the VA General Counsel 
indicated that, assuming VA adjudicators adopted the Under 
Secretary's conclusion that nicotine dependence may properly 
be considered a disease, then two questions would remain to 
be answered by adjudicators evaluating a claim for benefits 
for tobacco-related disability secondary to nicotine 
dependence under 38 C.F.R. § 3.310(a):  (1) whether the 
veteran acquired a dependence on nicotine during service; and 
(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability occurring 
after service.  The General Counsel indicated that whether a 
veteran was dependent on nicotine is a medical issue, and 
stated that, in making determinations on proximate cause, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability, which severs the 
causal connection to the service-acquired nicotine 
dependence.  It was noted that such supervening causes could 
include sustained full remission of the service-related 
nicotine dependence and subsequent resumption of the use of 
tobacco products, creating a de novo dependence, or exposure 
to environmental or occupational agents.  See Davis v. West, 
13 Vet. App. 178 (1999).

In addition, the Board notes that nicotine dependence is 
considered to be a mental disorder.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 243 (4th ed. 1994) (DSM-IV).  It is a maladaptive 
pattern of nicotine use leading to significant impairment or 
distress manifested by three or more of the following 
criteria at any time in the same twelve-month period:  (1) 
tolerance, as manifested by the absence of nausea, dizziness, 
and other characteristic symptoms despite use of substantial 
amounts of nicotine or a diminished effect observed with 
continued use of the same amount of nicotine-containing 
products; (2) withdrawal, marked by appearance of four or 
more of the following signs within twenty-four hours of 
abrupt cessation of daily nicotine use or reduction in the 
amount of nicotine used:  (a) dysphoric or depressed mood; 
(b) insomnia; (c) irritability, frustration, or anger; (d) 
anxiety; (e) difficulty concentrating; (f) restlessness; (g) 
decreased heart rate; or (h) increased appetite or weight 
gain; or by use of nicotine or a closely related substance to 
relieve or avoid withdrawal symptoms; (3) use of tobacco in 
larger amounts or over a longer period than was intended; (4) 
persistent desire or unsuccessful efforts to cut down or 
control nicotine use; (5) devotion of a great deal of time in 
activities necessary to obtain (e.g., driving long distances) 
or use (e.g., chain smoking) nicotine; (6) relinquishment or 
reduction of important social, occupational, or recreational 
activities because of nicotine use (e.g., giving up an 
activity which occurs in smoking-restricted areas); and (7) 
continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.  Id. at 181.  In addition, DSM-IV, at 180, 
indicates that sustained full remission is achieved when none 
of the above criteria for nicotine dependence has been met 
for twelve months or longer.  See VAOPGCPREC 19-97.

The Board also notes that in view of the medical opinion 
offered by a private physician in June 2000, suggesting a 
relationship between the veteran's tobacco use in the 
military and his lung disorder, the duty to assist requires 
that VA obtain a medical examination and opinion to address 
any relationship between any lung (respiratory) disorder(s) 
and nicotine dependence alleged to have its onset during 
service.  

Finally, the RO should determine if any additional VA or non-
VA treatment records are available, as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA records are constructively part 
of the record which must be considered); Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for any lung (respiratory) 
disorder.  After obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  

2.  The RO also should review the entire 
file and undertake any additional 
development necessary to comply with the 
VCAA and implementing regulations.

3.  Thereafter, the RO should schedule 
the veteran for VA examination to clarify 
the nature, time of onset, and etiology 
of any lung (respiratory) disorder found.  
The veteran must be informed in writing 
of the potential consequences of his 
failure to appear for any scheduled 
examination.  The claims file and this 
order must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  All indicated 
tests and studies should be conducted, 
and all clinical findings should be 
reported in detail.  On the basis of the 
examination findings, the history 
provided by the veteran, and a thorough 
review of the file, including all 
material received pursuant to this 
remand, the examiner should offer 
opinions as to whether any lung disorder 
is attributable to military service or to 
tobacco use that began during military 
service.  The examiner should be asked to 
specifically diagnose each disability 
found relative to the veteran's claim for 
service connection and provide an opinion 
as to the medical probabilities that the 
diagnosed problem is attributable to 
military service.  Specifically, the 
examiner should be asked: (1) the 
likelihood that the veteran developed a 
nicotine addiction due to tobacco use 
that began in service, and the likelihood 
that tobacco use caused by any service-
related addiction led to or made worse 
any currently diagnosed lung disorder, 
and (2) whether there is a supervening 
cause of the diagnosed disorder, which 
cause is viewed as severing the 
connection to any service-acquired 
nicotine dependence (such supervening 
causes could include sustained full 
remission of the service-related nicotine 
dependence and subsequent resumption of 
the use of tobacco products, creating a 
de novo dependence, or exposure to 
environmental or occupational agents).  
If it is determined that there is no 
relationship to military service, the 
examiner should expressly say so and 
should clearly outline the rationale for 
any opinion expressed.  All opinions 
provided must be reconciled with all 
other opinions of record.

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this remand 
have been carried out.  If not, the RO 
should take any action necessary to 
ensure such compliance.  38 C.F.R. § 4.2 
(2001); see also Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
claim for service connection for a lung 
disorder.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review. 

The purpose of this remand is to obtain additional 
development and to ensure due process.  The Board intimates 
no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  The veteran and his 
representative are free to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


